DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1, drawn to a method of a neuron circuit, classified in G06N 3/063.
II. Claim 6, drawn to method of operating neurons using single-level cell (SLC) non-volatile memory cells, classified in G06N 3/063.
III. Claim 11, drawn to method for operating analog or many-level-cell (MLC) non-volatile memory cell neurons, classified in G06N 3/063.
IV. Claim 16, drawn to a method for operating a set of many-level-cell (MLC) non-volatile memory cells in a neuron, classified in G06N 3/063.

Inventions I, II, III and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either no capable of use together or can have materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05j. In the instant case the inventions can have materially different design, mode of operation, function or effect as the method of Group I requires providing a plurality of (2^N) – 1 single-level-cell (SLC) non-volatile memory (NVM) cells for each synapse connected to a bit line forming a neuron, whereas Group II requires providing a plurality of N single-level-cell (SLC) non-volatile memory cells for each synapse connected to a bit line forming a neuron. On the other hand, Group III requires providing a plurality of N many-level-cell non-volatile memory cells for each synapse connected to a bit line forming a neuron, whereas Group IV requires providing N/B many level cell (MLC) non-volatile memory cells for each synapse connected to a bit line forming a neuron. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Group I would require a search in at least G06N 3/063, along with a unique text search. Group II would not be searched as above and would instead require search in at least G06N 3/063, along with a unique text search. Group III would not be searched as above and would instead require a search in at least G06N 3/063, along with a unique text search. Group IV would not be searched as above and would instead require a search in at least G06N 3/063, along with a unique text search. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Applicant’s legal representative on 06/29/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156. The examiner can normally be reached Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123